Case 1:20-cv-06516-VM Document 103-3 Filed 12/11/20 Page 1 of 3
Case 1:20-cv-06516-VM Document 103-3 Filed 12/11/20 Page 2 of 3
                  Case 1:20-cv-06516-VM Document 103-3 Filed 12/11/20 Page 3 of 3


                                Inbound Ballot                    Outbound Ballot              Election Mail (Non Ballot)
  Week Start Date
                               Processing Score                   Processing Score                  Processing Score
              28-Nov                          95.71%                             80.91%                            48.45%
Please Note: this only includes scores for mailpieces that have been properly identified by the mailer as election mail,
outbound ballots, or inbound ballots and if it adhered to Service Performance Measurement business rules.
